Filed 6/24/22 P. v. Rapisardo CA6
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


                  IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                      SIXTH APPELLATE DISTRICT


 THE PEOPLE,                                                          H049117
                                                                     (Santa Clara County
             Plaintiff and Respondent,                                Super. Ct. No. C1916813)

             v.

 VINCE JOSEPH RAPISARDO,

             Defendant and Appellant.
         Defendant Vince Joseph Rapisardo pleaded no contest to second degree robbery
and false imprisonment. The trial court imposed a total term of three years in prison.
         We appointed counsel, who filed an opening brief stating the case and the facts but
raising no specific issues. We notified Rapisardo of his right to submit written argument
on his own behalf within 30 days, and we received no response.
         We have reviewed the entire record under People v. Wende (1979) 25 Cal.3d 436
(Wende). (See also People v. Kelly (2006) 40 Cal.4th 106 (Kelly).) We conclude there is
no arguable issue and we will affirm the judgment.
                              I. FACTUAL AND PROCEDURAL BACKGROUND
    A. Procedural Background
         The prosecution charged Rapisardo with four counts: count 1—robbery in the
second degree (Pen. Code, § 212.5, subd. (c))1; count 2—assault with a firearm (§ 245,
subd. (a)(2)); count 3—possession of a firearm by a felon (§ 29800, subd. (a)(1)); and


         1
             Subsequent undesignated statutory references are to the Penal Code.
count 4—false imprisonment (§ 236). As to counts 1 and 4, the prosecution further
alleged Rapisardo personally used a firearm in the commission of the offenses
(§§ 12022.5, subd. (a), 12022.53, subd. (b)).
        As part of a negotiated plea agreement, Rapisardo pleaded no contest to counts 1
and 4. The trial court denied probation and imposed a total term of three years in prison,
consisting of the middle term of three years for count 1 and a concurrent term of 364 days
for count 4. The court stayed various fines and fees after finding that Rapisardo was
unable to pay them.
        Rapisardo filed a timely notice of appeal and did not request a certificate of
probable cause.
   B. Facts of the Offenses
        At the preliminary hearing, the victim testified that she and another woman lived
in a two-bedroom apartment where they provided paid escort services. In July 2019, the
victim was asleep in her bedroom when she heard the other woman call her name,
whereupon the victim opened her bedroom door to find Rapisardo pointing a gun at her.
Rapisardo threatened to shoot her and took money and various possessions from her,
including credit and debit cards; her wallet; her iPhone; jewelry; and around $3,000 in
cash.
        After Rapisardo left, the victim tracked the location of her iPhone to a specific
address using the “find my iPhone” feature. The victim went to the police and identified
a photo of Rapisardo in a photographic lineup, after which the police arrested him in his
vehicle. He admitted he lived at the same address to which the victim had tracked her
iPhone. The police found a replica firearm in his vehicle.
                                        II. DISCUSSION
        We have reviewed the entire record under Wende, supra, 25 Cal.3d 436, and Kelly,
supra, 40 Cal.4th 106. We find no arguable issue on appeal, and we conclude appellate
counsel has fully complied with his responsibilities. (Wende, at p. 441.)

                                                2
For the reasons above, we will affirm the judgment.
                             III.   DISPOSITION
The judgment is affirmed.




                                    3
                                 _______________________________
                                 Greenwood, P. J.




WE CONCUR:




______________________________________
       Grover, J.




______________________________________
       Lie, J.




People v. Rapisardo
No. H049117